Citation Nr: 0928401	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for right shoulder 
limitation of motion, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle Washington.  

In an October 2005 rating action, the RO continued a 10 
percent rating for the Veteran's service-connected right 
shoulder disability.  The Veteran timely filed a Notice of 
Disagreement (NOD) in January 2006.  The RO provided a 
Statement of the Case (SOC) in June 2006 and thereafter, in 
July 2006, the Veteran timely filed a substantive appeal.  
The RO provided a Supplemental Statement of the Case (SSOC) 
in September 2006.  In an October 2006 rating action, the RO 
increased the disability rating to 20 percent.  As the 
Veteran has not been granted the maximum benefit allowed and 
he has subsequently indicated he is seeking a rating in 
excess of 20 percent, the claim is still active.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Also in the October 2005 rating decision, the RO denied the 
Veteran's claim for total disability based on individual 
unemployability (TDIU).  The Veteran filed a timely 
disagreement in January 2006, but did not perfect his appeal 
by submitting a substantive appeal.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2008).  Inasmuch as the RO has not taken any action to 
indicate to the Veteran that the issue remains on appeal and 
it took steps to close the appeal (see certification of 
Appeal [VA Form 8], the requirement that there be a 
substantive appeal is not waived.  Percy v. Shinseki, No. 05-
2961 (U.S. Vet. App. Apr. 17, 2009).  Neither the Veteran nor 
his representative has contended otherwise.  Moreover, in his 
NOD, the Veteran indicated that he was still employed and in 
an October 2007 statement, he asserted that his right 
shoulder disability has "affected my employability status".  
Under See 38 C.F.R. § 3.321(b)(1) (2008), an increased rating 
for a service-connected disability may be assigned on an 
extraschedular basis where such disability necessitates 
frequent hospitalizations or results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or otherwise renders impractical the 
application of the regular schedular standards.  See, e.g.,  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  In recently 
submitted written argument received by the Board in July 
2009, the representative essentially argues that an increased 
rating for the Veteran's right shoulder disability is 
warranted on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115- 16 
(2008); Bagwell, supra.  In view of the foregoing, the Board 
does not have jurisdiction over a claim for a TDIU but will 
address the question of an extraschedular rating for the 
Veteran's right shoulder disability in the remand below.     

The Board also notes that in a January 2006 statement, the 
Veteran appeared to  raise an informal claim of secondary 
service connection for a left shoulder disability.  As this 
latter matter has not been developed for appellate 
consideration, it is referred to the RO for appropriate 
action.   

The Veteran did not request a hearing regarding this appeal.

In October 2007, the Veteran submitted a statement concerning 
the increased severity of his right shoulder disability.  The 
Veteran's representative has submitted a waiver of initial RO 
consideration.  See July 2009 Appellant's Brief at 1.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's increased rating claim 
for his service-connected right shoulder disability.  38 
C.F.R. § 19.9 (2008).  Specifically,  the record reveals that 
the most recent VA medical  examination of the right shoulder 
occurred in July 2005.  The Veteran claims that his shoulder 
disability has worsened since that time.  The Board therefore 
concludes that a fresh medical examination is warranted to 
ascertain the current severity of this disability.  38 C.F.R. 
§ 3.327; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  

As to the question of whether any additional VCAA development 
is required, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court of Appeals for Veterans Claims (Court) set 
forth notification requirements in an increased rating claim.  
Therefore, the AMC/RO should issue the Veteran a notification 
letter that complies with the notification requirements set 
forth in Vazquez-Flores.  

Accordingly, the case is REMANDED for the 
following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

A VCAA letter must be issued to comply 
with the Court's decision in Vazquez-
Flores v. Peake, 22 Vet App 37 (2008).  
The letter should (1) notify the Veteran 
that, to substantiate his claim, that the 
Veteran must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the Veteran's 
employment and daily life; (2) advise the 
Veteran, at least in general terms, of the 
information and evidence necessary to 
establish the specific criteria under the 
potentially applicable diagnostic codes 
[in this case, the letter should include 
the rating criteria for limitation of 
motion of the shoulder (Diagnostic Code 
5201)]; (3) notify the Veteran that should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) provide examples of the types of 
medical and lay evidence that the Veteran 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation - 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

The AMC/RO must also inform veteran that 
he should submit any evidence that he has 
or can obtain in support of the claim for 
an extraschedular rating for his right 
shoulder disability, to include statements 
from employers (former or current) or co-
workers who can attest to his difficulties 
on the job as a result of his right 
shoulder disability.

2. Thereafter, the AMC/RO must afford the 
Veteran a VA orthopedic or joints 
examination of the right shoulder to 
ascertain the current level of severity of 
this disability. 

The examiner should review the relevant 
medical evidence in the claims file, 
obtain a history from the Veteran, conduct 
a physical examination, and obtain any 
laboratory tests that are deemed 
necessary.

Testing must include pertinent range of 
motion studies with special attention to 
when, (in terms of degrees of motion), the 
Veteran experiences pain, fatigue, 
weakness of any other relevant DeLuca 
symptoms.  

The clinician is requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
Veteran has any additional loss of 
function (i.e., motion) of the right 
shoulder due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the Veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups 
of such symptoms or any other relevant 
symptoms or signs.  Such determinations 
should be expressed, if feasible, in terms 
of additional loss of motion of the joint.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the Veteran's claim for 
a higher schedular rating and, thereafter, 
the AMC/RO must refer the case to the VA 
Chief Benefits Director to determine if an 
extraschedular rating is warranted for the 
Veteran's right shoulder disability.  
38 C.F.R. § 3.321(b)(1).  If the claim 
remains denied or not granted to the 
Veteran's satisfaction, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




